                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

IN RE GREEN FIELD ENERGY SERVICES,                Chapter 11
INC., et al.,                                     Bankr. No. 13-12783-KG
                                                  (Jointly Administered)
                 Debtors.

ALAN HALPERIN, AS TRUSTEE OF THE
GREEN FIELD LIQUIDATION
TRUST,                                            Adv. No. 15-50262-KG

                 Plaintiff,
           v.

NllCHEL B. MORENO, et al.,                        Civ. No. 18-1881-CFC

                 Defendants.


Robert J. Stark, Marek P. Krzyowski, BROWN RUDNICK LLP, New York, New
York; James W. Stoll, Melanie Dahl Burke, Brian M. Alosco, BROWN
RUDNICK LLP, Boston, Massachusetts; Joel S. Miliband, BROWN RUDNICK
LLP, Irvine, California; Steven K. Kortanek, Patrick A. Jackson, Joseph N.
Argentina, Jr., DRINKER BIDDLE & REATH LLP, Wilmington, Delaware,

     Counsel for Plaintiff

Jeffrey R. Fine, Alison R. Ashmore, Aaron Kaufman, R. Chris Harvey, DYKEMA
GOSSETT PLLC, Dallas, Texas; Marc J. Phillips, MANNING GROSS+
MASSENBURG, Wilmington, Delaware,

     Counsel for Defendants

                        MEMORANDUM OPINION


October 16, 2019
Wilmington, Delaware
                                   tJL ?ti~
                                          TT
                                   OLLY, UNITED


I.    INTRODUCTION

      Pending before the Court is the Bankruptcy Court's Opinion and Findings of

Fact and Conclusions ofLaw, dated September 12, 2018 (Adv. D.I. 535) 1 [APP

0002-0127] ("FFCL") and Order, dated September 18, 2018 (Adv. D.I. 540)

("Order"), which together recommend that this Court enter judgment against

defendants Michel B. Morena ("Morena") and MOR MGH Holdings, LLC ("MOR

MGH")2 and in favor of plaintiff ("Trustee") on certain Counts of the Complaint in

the above-referenced adversary proceeding ("Adversary Proceeding"). The FFCL

constitutes the Bankruptcy Court's proposed findings of fact and conclusions of

law in support of final judgment, as required by Federal Rule of Bankruptcy

Procedure ("Bankruptcy Rule") 7052 and 9033. 3 Defendants Moreno and MOR



1
  The docket of the Adversary Proceeding, captioned Halperin v. Moreno, et al.,
Adv. No. 15-50262 (KG) (Bankr. D. Del.), is cited herein as "Adv. D.I. _."
Citations to "APP" refer to the Appendix filed in support of Defendants' Objection
to the FFCL (Adv. D.I. 554), which was supplemented by the Trustee in the
Supplemental Appendix filed in support of Trustee's Response to the Objection
(Adv. D.I. 564). Citations to APP 0001-2152 are contained in the Appendix, and
citations to APP 2153-2492 are contained in the Supplemental Appendix.
2
  Defendants in the Adversary Proceeding include: Michel B. Morena; MOR MGH
Holdings, LLC; FRAC Rentals, LLC; Turbine Generation Services, LLC;
Aerodynamic, LLC; and Casafin II, LLC.
3
  The FFCL constituted the Bankruptcy Court's findings of fact and conclusions of
law as required by Bankruptcy Rule 7052. Bankruptcy Rule 9033 provides that, in
any proceeding in which the Bankruptcy Court has issued proposed findings of fact
MGH have filed a limited objection with respect to certain of the proposed FFCL

(Adv. D.I. 550) ("Objection") together with a suggestion in support of the

Objection (Adv. D.I. 552) ("Suggestion"). Defendants object to the Bankruptcy

Court's FFCL only as to Counts 11, 12, and 14.4 For the reasons set forth herein,

the Court sustains Defendants' objection to the Bankruptcy Court's factual finding

that the $10 million Moreno diverted to his personal use was "earmarked" for

Green Field, overrules Defendants' remaining Objections, and adopts the

Bankruptcy Court's proposed FFCL.

IT.   BACKGROUND5

      This dispute arises in the chapter 11 bankruptcy cases of Green Field Energy

Services ("Green Field") and certain of its affiliates (collectively with Green Field,

"Debtors"), which were commenced on October 27, 2013. The Trustee

commenced the Adversary Proceeding on April 6, 2015, asserting claims against




and conclusions of law, this Court shall review de novo "any portion of the
bankruptcy judge's findings of fact or conclusions of law to which specific written
objection has been made ... " FED. R. BANKR. P. 9033.
4
  The parties disputed whether Counts 11 and 12 were "core" or "non-core" claims
but agreed that Count 14 was a "non-core." [APP 0187]. The FFCL found that
Counts 11, 12, and 14 were all "non-core" claims for which the Bankruptcy Court
could enter proposed findings of fact and conclusions of law to be submitted to this
Court.
5 A thorough summary of the events leading to this dispute is contained in the

Bankruptcy Court's detailed findings of facts and will not be repeated here. (FFCL
1-84). The Court writes for the benefit of the parties and thus presumes familiarity
with these facts.

                                          2
various defendants including Moreno, MOR MGH, and Turbine Generation

Services, LLC ("TGS"). 6 The Complaint originally pleaded 35 counts, but certain

counts were settled or withdrawn. (FFCL 3-5). The issues presented for trial

included:

            Counts 1, 2, 3, 6, and 7 -Fraudulent transfer, breach of
            fiduciary duty and corporate waste claims against
            Moreno and TGS related to the alleged transfer or waiver
            of the power generation business by Moreno to himself,
            personally, through TGS.

            Counts 11, 12, and 14 - Breach of contract, breach of
            fiduciary duty, and tortious interference claims against
            MOR MGH and Moreno related to MOR MGH' s alleged
            breaches of the SPAs (defined below) that required MOR
            MGH to purchase preferred stock in Green Field, and
            Moreno's interference with MOR MGH's obligations
            under those contracts.

      Moreno became the Chairman of the Board of Directors and CEO of

Green Field in October 2011 and remained Chairman and CEO until the

company's liquidation. The relationships between certain entities that were

either owned by Defendant Moreno or otherwise related to Green Field are

relevant to the Bankruptcy Court's findings with respect to the breach of

contract and tortious interference claims, and the Court summarizes them as

follows, based on findings in the FFCL as to which there is no dispute:

            MOR MGH In 2011, Moreno and his wife formed two

6
 Adv. D.I. 209 (Second Amended Complaint and Objection to Claims Pursuant to
Bankruptcy Code Sections 502 and 503 and Federal Rule ofBankruptcy
Procedures 3007).

                                         3
Grantor Retained Annuity Trusts ("GRATs") called the
~M 2011 MGH Grantor Retained Annuity Trust and the
TCM 2011 MGH Grantor Retained Annuity Trust
(collectively, the "MGH GRATs"). (FFCL 17) [APP
0018]. Moreno was responsible for managing the assets
and investments of the MGH GRATs. (FFCL 114) [APP
0115]. The sole asset of each MGH GRAT was an equal
share of MOR MGH. (FFCL 17) [APP 0018]. MOR
MGH was established as a special purpose limited liability
company registered in the state of Delaware. (Id.) Its sole
asset was stock in Green Field. (Id.) During the relevant
time frame, MOR MGH owned 88.9% of Green Field
common stock. (Id.) Moreno was the manager of MOR
MGH. (FFCL 114) [APP 0115]. Moreno acknowledged
that whatever money MOR MGH had in its possession
was derived from money he borrowed. (FFCL 112) [APP
0113].

Moody Moreno and Rucks, LLC ("MMR "). MrvlR was the
other Green Field shareholder, along with MOR MGH.
(FFCL 19) [APP 0020]. At all relevant times, MrvlR
owned 11.1 % of Green Field common stock. (Id.) MrvlR
was equally owned by TMC Investment, L.L.C., Elle
Investments, L.L.C., and Rucks Family Limited
Partnership. (Id.) Elle Investments, L.L.C. was owned
and controlled by Moreno. (Trial Tr. 96:9-97:5) [APP
0952].

MOR DOH Holdings ("MOR DOH").            Similar to the
MGH GRATs, Moreno and his wife formed two additional
GRATs called the ~M 2011 DOH Grantor Retained
Annuity Trust and the TCM 2011 DOH Grantor Retained
Annuity Trust (collectively, the "DOH GRATs"). (FFCL
18) [APP 0019]. The sole asset of each DOH GRAT was
an equal share of MOR DOH. (Id.) (citing Trial Tr. 68
[APP 0946]). MOR DOH eventually came to own three
different entities, including TGS. (Id.)

TGS. TGS was a subsidiary of MOR DOH formed by
Moreno in March 2013. (FFCL 21) [APP 0022]. Moreno
formed it as a "place-holder" for a joint venture with


                            4
             General Electric ("GE") outside of Green Field. (FFCL
             21-22) [APP 0022-0023]. TGS was at all times a corporate
             shell with no employees, no capital, and no infrastructure.
             (Trial Tr. 293:15-20) [APP 1001]. Moreno conceded that
             TGS was established for the sole purpose of holding a
             PowerGen7 business and opportunity. (Id. 843 :7-18) [APP
             1321 ].

      The trial involved two conceptually separate sets of claims against

Moreno and entities he controlled arising from two discrete, yet parallel factual

patterns. The first factual pattern involved the transfer by Green Field to

Moreno of PowerGen, a power generation business venture. Green Field was

primarily a fracking company, but upon a downturn in the market, Moreno

began to explore other potential business ventures, like PowerGen. Ultimately,

Moreno decided not to pursue the PowerGen business within Green Field, but

rather formed TGS to pursue that opportunity. To effectuate the transfer of the

PowerGen business to TGS, Moreno and the other directors of Green Field

executed a May 13, 2013 Written Consent of the Stockholders and Directors of

Green Field. As a result of the Written Consent, Green Field could not pursue

the PowerGen business. After the consent was executed, Moreno focused his


7
  Debtor's manufacturing subsidiary, Turbine Power Technologies, LLC ("TPT"),
used technology - developed, owned, and adapted by Ted McIntyre - to
manufacture turbine powered fracturing pumps ("TFPs"), which Debtor used
pursuant to an exclusive license agreement between TPT and Debtor. "PowerGen"
refers to a prospective business of manufacturing and/or leasing turbine power
generator units ("TPUs") powered by aero derivative turbine engines. The
technology used to develop, adapt, and manufacture the TPUs was also owned by
Ted McIntyre. (FFCL at 4-5 n.4 ).

                                          5
own efforts on PowerGen.

      Running parallel with these events are the facts involving two share

purchase agreements ("SP As"). In these agreements, Moreno promised that MOR

MGH and Mrv1R. would purchase certain amounts of Green Field preferred stock.

The first agreement, executed in late 2012, required, among other things, that

MOR MGH and Mrv1R. purchase on a quarterly basis enough preferred stock to

keep Green Field's cash balance at $10 million. Although MORMGH and Mrv1R.

initially complied with their obligations under the 2012 SPA, once Moreno decided

to focus his efforts on PowerGen instead of Green Field's fracking business, they

stopped their purchases of Green Field preferred stock.

      In the second agreement, executed in June 2013, Goldman Sachs

("Goldman") required MOR MGH to purchase $10 million in additional Green

Field preferred stock, which in tum would be pledged to Goldman as partial

security for a loan Goldman had extended to Moreno ostensibly to develop

PowerGen.

      Prior to trial, the Bankruptcy Court granted summary judgment against

MOR MGH for breach of the SPAs based on MOR MGH' s failure to make

payments in accordance with each contract's terms. (Adv. D.I. 463). 8 The



8The Bankruptcy Court also decided in its summary judgment opinion that New
York law applies to the Trustee's contract-related claims, including breach of
contract and tortious interference. (Adv. D.I. 463 at 36, 41).

                                         6
Bankruptcy Court also ruled that, with respect to damages, the Trustee had the

burden of proving not only the amount of the non-payments but also that Green

Field would have been in a better "economic position" had MOR MGH fully

performed its obligations under the SPAs. (Id. at 40-10) [APP 2097-2098].

Although the Trustee disagreed with the Bankruptcy Court's ruling as to the

burden of proof on damages, the Trustee proceeded at trial to establish that Green

Field had incurred damages different and distinct from MOR MGH's failure to

make its required payments.

      On September 12, 2018, the Bankruptcy Court issued the proposed FFCL.

(Adv. D.I. 535) [APP 0002-0127]. The Bankruptcy Court found that Moreno had

tortiously interfered with MOR MGH' s contractual obligations because he

wrongfully diverted monies intended for Green Field to purchase his personal

home in Dallas, Texas, and otherwise put his own personal interests before those of

MOR MGH. The Bankruptcy Court also found that Moreno interfered with the

obligations ofMMR, the other Green Field shareholder, under the 2012 SPA. The

Court imposed a constructive trust over Moreno's residence based on his diversion

of the $10 million to buy his home. Finally, the Bankruptcy Court revisited its

prior ruling as to the burden of proof on damages and concluded that it had

improperly required Green Field to prove damages beyond the non-payments

required under each agreement and that the evidence supported the conclusion that



                                         7
Green Field had in fact been damaged by the non-payments. 9

      As to the separate and discrete PowerGen-related claims (i.e., actual and

constructive fraudulent transfer, breach of fiduciary duty, and corporate waste), the

Bankruptcy Court ruled in Defendants' favor. Although there were certain

intersections of facts between the two sets of claims, the PowerGen-related tort

claims and the SPA-related contract claims are legally distinct with different

relevant factual predicates. Defendants' Objection to the proposed FFCL is with

respect to the SPA-related claims only, as Defendants prevailed on the PowerGen-

related claims.

      On September 18, 2018, the Bankruptcy Court issued the Order,

recommending that this Court adopt its FFCL and enter judgment in favor of the

Trustee on Counts 11, 12, and 14. Specifically, the Bankruptcy Court recommends

that the Court enter judgment on Counts 11 and 12 in favor of the Trustee and

against MOR MGH in the amount of $15,961,923, plus applicable prejudgment




9 The Bankruptcy Court observed additional evidence supporting the more general
premise that "Green Field would have been in a better economic position had MOR
MGH complied with its SPA obligations." (FFCL 111) [APP 0112]. Specifically,
the Bankruptcy Court observed that the breaches of the SPAs caused Green Field
to miss its interest payments due to Shell, which triggered cross-defaults under the
Shell Contract and Bond Indenture and, ultimately, to Green Field filing for
bankruptcy. Id. Moreno admitted that had the SPAs been fulfilled, Green Field
would have been able to make the required interest payments. Id. (citing Trial Tr.
469:20-470:3 [APP 1135]).


                                          8
interest, and on Count 14 in favor of the Trustee and against Moreno, personally, in

the amount of $16,607,081, plus applicable prejudgment interest. The Bankruptcy

Court also recommended that this Court impose a constructive trust on Moreno's

Dallas residence in favor of the Trustee in the amount of $10 million, plus

applicable prejudgment interest, as a result of the Trustee's recommended success

on his tortious interference claim against Moreno.

      The Court has considered Defendants' Objection and Suggestions, Trustee's

Response (Adv. D.I. 562,564), Defendants' Reply (Adv. D.I. 567), and Trustee's

Sur-Reply (Adv. D.I. 568, Ex. A). 10 The proposed FFCL are now properly before

this Court to render final judgment. The Court did not hear oral argument because

the facts and legal arguments are adequately presented in the briefs and record, and

the decisional process would not be significantly aided by oral argument. For the

reasons set forth below, the Court sustains Defendants' objection to the

Bankruptcy Court's factual finding that the $10 million Moreno diverted to his

personal use was "earmarked" for Green Field, overrules Defendants' remaining

Objections, and adopts the Bankruptcy Court's proposed FFCL.




10
  Although Bankruptcy Rule 9033 does not contemplate the filing of a reply, on
November 20, 2018, the Bankruptcy Court entered an Order granting Defendants
leave to have filed their Reply and also granting the Trustee leave to file its Sur-
reply. (See Adv. D.I. 571).

                                          9
III.   JURISDICTION AND STANDARDS OF REVIEW

       The Court has jurisdiction over this matter under 28 U.S.C. § 1334. Once a

bankruptcy court determines that a pending matter is not a core proceeding under

28 U.S.C. § 157(b)(2) but is nonetheless related to a case under title 11, the court

shall submit proposed findings of fact and conclusions of law to the district court.

See 28 U.S.C. § 157(c)(l). Thereafter, "any final order or judgment shall be

entered by the district court judge after considering the bankruptcy judge's

proposed findings and conclusions and after reviewing de novo those matters to

which any party has timely and specifically objected." Id. The Federal Rules of

Bankruptcy Procedure provide that:

             The district judge shall make a de novo review upon the
             record or, after additional evidence, of any portion of the
             bankruptcy judge's findings of fact or conclusions of law
             to which specific written objection has been made in
             accordance with this rule. The district judge may accept,
             reject or modify the proposed findings of fact or
             conclusions of law, receive further evidence, or recommit
             the matter to the bankruptcy judge with instructions.

FED. R. BANKR. P. 9033(d). "In conducting a de novo review, the Court must

consider all of the Bankruptcy Court's findings and conclusions and afford them

no presumption of validity." In re Montgomery Ward & Co., 2004 WL 323095, at

* 1 (D. Del. Feb. 13, 2004), rev 'don other grounds, 428 F.3d 154 (3d Cir. 2005).




                                          10
IV.       ANALYSIS

          Defendants have identified five "specific objections based on the record"

and five "objections to proposed conclusions of law regarding the constructive

trust" recommended by the Bankruptcy Court. See Suggestion at i. The Court

addresses these objections in turn.

     A.      Proposed Findings of Fact

          Objection 1: That Moreno Orchestrated Green Field's Waiver of the

PowerGen Business. FFCL 25; Suggestion at 7-8.

          Defendants object to the Bankruptcy Court's finding that "Moreno

orchestrated Green Field's waiver of the PowerGen Business in favor of himself

personally."ll (Suggestion, 7-8). Defendants contend that the finding

characterizes Moreno's actions and dealings with GE as "an effort to harm Green

Field or benefit himself." (Objection, 2). Defendants argue that this proposed

finding contradicts what they refer to as the Bankruptcy Court's "more detailed

reasoning" in other portions of the FFCL and argue the finding is not supported by

the evidentiary record. (Id.) Specifically, Defendants cite the Bankruptcy Court's

rulings that: Green Field never obtained a property interest in the PowerGen

business or opportunity; 12 the creation of TGS and development of a PowerGen




11
     FFCL 25 [APP 0026].
12
     FFCL 89-93 [APP 0090-94].

                                            11
business outside of Green Field was a mandate from GE; 13 "Moreno established

TGS for legitimate business reasons aimed to support Green Field, not harm Green

Field or create an unfair opportunity for Moreno;" 14 and that negotiations with GE

led to a $25 million cash infusion into Green Field -consideration that "would not

have been possible but for Moreno's continuous negotiations with GE and

extensive efforts to find capital to save Green Field." 15 Additionally, Defendants

assert that "the Bankruptcy Court's conclusions of law on the Trustee's breach of

fiduciary duty claims detailed the reasons why Moreno's actions were consistent

with his fiduciary duties, even under Delaware's highest standard of scrutiny." 16

      All of these arguments miss the mark. The finding to which Defendants

object is relevant only to the SPA claims for the purpose of demonstrating that, as

Defendants admit, following execution of the Written Consent on May 13, 2013,

the PowerGen business was pursued "outside of Green Field." (Suggestion, 7; JX

61 [APP 0597-0599]). The express terms of the Written Consent provide that

Green Field "waived" the opportunity to have an interest in PowerGen. (JX 61)

[APP 0597]. While Moreno engaged in transactions in support of the PowerGen



13 FFCL 21-22 [APP 0022-23] (citing JX 27 [APP 0437-0440]; JX 30 [APP 0441-
43]; PX 136 [APP 0646-56]; PX 152 [APP 0681-84]; PX 157 [APP 0758-74];
Trial Tr. 291-95 [APP 1001-02]; 312:6-14 [APP 1006]; 588:4-7 [APP 1164];
782:3-19 [APP 1306]; 785-87 [APP 1307]).
14
   FFCL 22 [APP 0023; 751].
15
   FFCL 38-50 [APP 0039-51].
16
   FFCL 98-108 [APP 0099-109].

                                         12
business outside of Green Field (in which Green Field had no ownership interest),

he neglected the obligations of MOR MGH under the SPAs. The fact that Green

Field may have received some ancillary benefits from the pursuit of the PowerGen

business in TGS is irrelevant to the SPA claims, which would have provided direct

benefits to Green Field.

      Obiection 2: That Moreno Caused MOR MGH's Breach of The SPAs.

FFCL 27; Suggestion at 8-12.

      Defendants object to the Bankruptcy Court's finding that Moreno caused

MOR MGH to breach the SPAs. (Suggestion 8-12). The Bankruptcy Court found:

             Accordingly, Moreno had additional funds on hand that
             would have allowed him to permit MOR MGH to satisfy
             its obligations under the 2012 SPA or the 2013 SPA
             (discussed and defined below). Moreno conceded at trial
             that "[i]t would have been beneficial for Green Field to
             have every dollar it could find." Trial.Tr. 469:17-19. He
             also acknowledged that the absence of cash "is absolutely
             the kiss of death" to a company. Trial Tr. 478:12-17.
             Despite these acknowledgments, he chose to cause
             MOR MGH to fail to provide necessary cash to Green
             Field, even though he had funds on hand.

(FFCL 27) [APP 0028] (emphasis added). The record amply supports this finding

of causation. The parties stipulated that Moreno was the manager of MOR MGH.

Stip. Facts ,r 8 [APP 0200]; see also Trial Tr. 62:2-12 [APP 0945]; PX 92 at§ 3.2

[APP 2187]. They further stipulated that MOR MGH was owned by two grantor

retained annuity trusts, collectively referred to as the MGH GRATs, Stip. Facts ,r 9



                                         13
[APP 0200], and Moreno was responsible for managing the assets and investments

of the MGH GRATs, see Trial Tr. 67:17-20, 75:13-76:2 [APP 0946, 0948].

Additionally, Moreno acknowledged that whatever money MOR MGH had in its

possession was derived from money he borrowed. 17 (FFCL 112) [APP 0113]. The

Bankruptcy Court also noted that Moreno testified at trial that he referred

interchangeably to MOR MGH' s obligations under the SPAs as his own and those

of MOR MGH. (FFCL 115 n. 20) [APP 0116]. These findings support the

conclusion that Moreno was responsible for MOR MGH's breaches: as MOR

MGH's lone-decision maker, Moreno directed and caused MOR MGH's breach of

its contractual obligations.

      To the extent that Defendants raise this Objection to challenge the

Bankruptcy Court's finding that Moreno was acting with self-interest in causing

the breaches of the SPAs, the Court agrees with Trustee that such an argument is

unavailing. Under applicable New York law, an officer of a company can be held

liable for tortious interference with the company's contract ifhe or she is acting for

his or her own personal gain. See Rockland Exposition, Inc. v. Alliance ofAuto.

Serv. Providers ofN.J., 894 F. Supp. 2d 288, 336-37 (S.D.N.Y. 2012); Hoag v.




17See Trial Tr. 846:23-847:8 [APP 1322]. For example, the record reflects that
Moreno made several loans to MOR MGH and pledged those notes as security for
funds from Goldman. (Trial Tr. 847:22-850:12 [APP 1322-1323]; Trial Tr. Conf.
3/22 1:10-4:16 [APP 1254]; PX 156 [APP 0727].

                                          14
Chancellor, Inc., 677 N.Y.S.2d 531, 533-34 (N.Y. App. Div. 1998); Petkanas v.

Kooyman, 759 N.Y.S.2d 1, 2 (N.Y. App. Div. 2003); Zuckerwise v. Sorceron Inc.,

735 N.Y.S.2d 100, 102 (N.Y. App. Div. 2001). The Bankruptcy Court found that

Moreno acted in his own self-interest to the detriment of Green Field in causing

both MOR MGH and :rvflv1R. to breach the SPAs. (FFCL 114-123) [APP 0115-

0124]. Here, Moreno is asking the Court to ignore actions taken in connection

with the SPAs and focus instead on his efforts to launch PowerGen outside of

Green Field, which efforts, he maintains, resulted in ancillary benefit to Green

Field. However, any ancillary benefit does not prove that Moreno was not putting

his personal interests first when he caused MOR MGH to breach the SPAs.

Rather, the record supports the finding that Moreno's actions with respect to the

SPAs demonstrate that he was acting in his own personal interest, notwithstanding

any ancillary benefits Green Field received from the PowerGen business. (FFCL

114-20) [APP 0115-0121]. Moreno's focus on trying to develop PowerGen after

he caused Green Field to waive its ability to pursue that opportunity was, by his

own admission, the very reason he stopped performing under the SPAs. (PX 177

at 5) [APP 0883] ("Finally, one of the defaults that obviously occurred in the

quarter, there was a $6 million Equity commitment that I was personally going to

have to fulfill in the quarter. That didn't happen, obviously it didn't happen for a

couple of reasons that I'll share with you guys. One, obviously is that I've been



                                          15
funding a large part of the start-up expenses personally on PowerGen ... so a lot

of my personal capital has gone to that.").

      As to Defendants' other arguments, the Court is not persuaded that the

Bankruptcy Court's finding that Moreno decided not to honor the SPAs is in

conflict with its finding that Moreno searched for investors relating to the

PowerGen business. (Suggestion, 10). This argument conflates the completely

distinct PowerGen claims and the SPA claims. Nor is the Court persuaded by

Defendants' contention that Moreno was not required to use funds he borrowed to

satisfy MOR MGH' s obligations under the SPAs. (Suggestion, 9-10). As

discussed infra, the record supports the finding that $10 million of the Goldman

loan was intended for use by MOR MGH to satisfy the 2013 SPA. Additionally,

this is irrelevant with respect to Moreno's malicious intent. The record establishes

that Moreno set up MOR MGH as a shell company with no liquid assets, its only

asset being Green Field stock. 18 As such, Moreno knew the only way MOR MGH

could ever satisfy the SPAs was if he funded it, which he did repeatedly. 19 By later

declining to provide MOR MGH the funds it needed to purchase Green Field

preferred stock as required by the SPAs, and instead using the money for his own

personal benefit, Moreno intentionally interfered with MOR MGH' s obligations.



18
  FFCL 17 [APP 0018]; see also Trial Tr. 847:9-21 [APP 1322].
19
  See Trial Tr. 847:22-850:12 [APP 1322-1323]; Trial Tr. Conf. 3/22 1:10-4:16
[APP 1254]; PX 156 [APP 0727].

                                          16
As Trustee correctly argues, the fact that some borrowed funds were intended to

fund TGS is also irrelevant. While the record supports a finding that Moreno did

use $48 million of his borrowings to fund TGS, Green Field owned no part of

TGS. Moreno owned TGS through his limited liability company MOR DOH.

(FFCL 18-19) [APP 0019-0020]. Putting resources into a company he owned to

the exclusion of Green Field in no way absolved MOR MGR of its obligations

under the SPAs. Additionally, the Bankruptcy Court found that in addition to the

$48 million, Moreno spent $10 million on buying a home and had another $27

million that was unaccounted for. (FFCL 111-12) [APP 0112-0113]. These are

funds that could and should have been used to satisfy the SPAs.

      Finally, Defendants object to the Bankruptcy Court's causation finding on

the basis that Green Field did not need additional cash from the SPAs, arguing that

it was Shell's decision to reduce its business with Green Field20 that caused MOR



20
  Within months of entering into the market, Green Field entered into a "Contract
for High Pressure Fracturing Services" (the "Shell Contract") with SWEPI, LP, the
successor to Shell Western Exploration and Production, Inc. (collectively with its
affiliates and subsidiaries, "Shell"). At all relevant times, Shell remained Green
Field's most significant customer, representing up to 79% of all its revenues. Id.
The Shell Contract committed $600 million in future revenue to Green Field,
which became part of Green Field's business plan. {Trial Tr. 542-43). Shell also
agreed to provide up to an aggregate amount of $100 million in senior secured
term loans to Green Field. (FFCL 13-15) [APP 0014-0016]. In May 2012, Green
Field needed additional funds, and Shell agreed to amend the loan to provide
additional funding, but it required, among other things, interest-only payments of
$2 million per month until November 2013 (at which point they would increase to
$4 million and then to $7.5 million in May 2014). Green Field defaulted on those

                                        17
MGH to breach its contractual obligations to Green Field. (Suggestion, 11-12).

The Court agrees with Trustee that the Bankruptcy Court's holding with respect to

damages obviates a showing of what Green Field would have done with the money

once it received it; the nonpayment itself was sufficient to show damages.

Additionally, an inquiry into what Green Field would have done with the funds

after receiving them is inappropriate under New York law. See e.g., Merrill Lynch

& Co. v. Allegheny Energy, Inc., 500 F.3d 171, 185 (2d Cir. 2007) ("[E]vents

subsequent to the breach, viewed in hindsight, may neither offset nor enhance [a

party's] general damages."). Thus, Defendants' hypothetical statement that Green

Field would not have made the interest payment to Shell even if it had the cash on

hand is not persuasive.

      Obiection 3: That Green Field Suffered $15,961,923 in Damages.

FFCL 113; Suggestion at 12-17.

      Defendants argue that the Bankruptcy Court's findings relating to

contractual damages must also be rejected, because the evidentiary record does not

support its calculation. (Suggestion, 12-17). The Bankruptcy Court found that

Green Field suffered $15,961,923 in damages due to the MGH MGH's failure to




payments in June, July, and August 2013. Moreno testified (and the Trustee made
no effort to controvert) that Shell notified Moreno and Green Field's management
in June of 2013 that Shell would not fulfill its future revenue commitment. (Trial
Tr. 424:21-431:20) [APP-1128-29].

                                        18
purchase stock under the 2012 and 2013 SPAs. (FFCL 113) [APP 0114].

Defendants assert that the only evidence supporting this conclusion is Green

Field's failure to pay $6 million in interest payments to Shell- Green Field's most

significant customer- in June, July, and August, which the FFCL found to be the

reason for "cross defaults under the Shell Contract and the Bond Indenture."

(FFCL 111) [APP 0112].

      Defendants assert that this conclusion cannot be reconciled with the

Bankruptcy Court's other findings that Green Field benefitted from $50 million in

cash infusions from TGS. (FFCL 104-08) [APP 105-09]. Defendants rely on the

Bankruptcy Court's findings in connection with the PowerGen business, including

that Moreno established TGS for legitimate business reasons, and that Moreno's

efforts and months of negotiations with GE to obtain the $25 million in GE loan

proceeds, which Moreno personally guaranteed, generated liquidity for Green

Field. (Trial Tr. 121:20-213:12) [APP 0958-81]; (FFCL 35, 38-50) [APP 0036,

0039-0051]. Defendants cite the Bankruptcy Court's finding that Moreno,

personally, DOH Holdings, and the DOH GRATs all borrowed funds from

Powermeister and Goldman without causing Green Field to become obligated for

any of that debt. (FFCL 104) [APP 0105]. Defendants argue that while the

Bankruptcy Court found that none of the Goldman loan proceeds were transferred

to Green Field, it found that nearly $50 million in loan proceeds from other



                                         19
lenders, which resulted from Moreno's efforts to arrange for new sources of

liquidity, did make it to Green Field. Thus, Defendants argue, the Bankruptcy

Court's damages finding conflicts with basic principles of math and is inconsistent

with the extensive evidentiary record. Additionally, because the Bankruptcy Court

found that evidence of Moreno's efforts were to be taken into account as mitigation

of damages with respect to the PowerGen claims, Defendants argue that the Court

should also accept this evidence as mitigation of damages for the SPA-related

claims. Finally, Defendants argue that even if this Court were to conclude that this

evidence was considered, the Bankruptcy Court's findings of a $6 million payment

default to Shell does not support a finding of nearly $15.9 million in contractual

damages.

      According to Trustee, the Court must reject Defendants' argument that the

Bankruptcy Court erred in its calculation that Green Field was damaged in the

exact amount of the unmade payments under the SPAs. Trustee urges the Court to

accept the calculation based on the Bankruptcy Court's well-reasoned findings.

(Response, 32-37). The Trustee notes the importance of the procedural history on

this finding. Before the trial, the Trustee moved for partial summary on his breach

of contract and tortious interference claims. [APP 2404-2483]. The Bankruptcy

Court found that the SPAs had been breached, but it deferred on the issue of

damages until trial. The Bankruptcy Court imposed on the Trustee the burden to



                                         20
prove that Green Field would have been in a better "economic position" had MOR

MGH fully performed. [APP 2097-2098]. On a Motion for Reconsideration, the

Trustee argued that he had, in fact, satisfied the burden of proof by demonstrating

the nonpayment of monies owed under a contract, citing extensive New York case

law on the issue. [APP 2484-2494; 2495-2499]. The Bankruptcy Court declined

to enter judgment in absence of a trial record. [APP 2450-2453]. In its FFCL

following trial, the Bankruptcy Court agreed with the Trustee's position. It held:

"The Court now holds that the Trustee has met his burden of proof of damages by

establishing non-payment of the amounts owed under the 2012 and 2013 SPAs."

(FFCL 110-11 [APP 0111-0112] (citing House ofDiamonds v. Borgioni, LLC, 737

F. Supp. 2d 162, 172 (S.D.N.Y. 2010); Stakoe v. E-Lionheart, LLC, 129 A.D.3d at

703, 704 (N.Y. App. Div. 2015); Bi-Economy Market, Inc. v. Harleysville Ins. Co.

ofN.Y., 10 N.Y. 3d 187, 193 (N.Y. 2008)). Thus, the damages to Green Field are

simply calculated by the amounts owed under the SPAs that remained unpaid, and

the undisputed evidence, Trustee asserts, demonstrates that MOR MGH failed to

purchase $15,961,923 and :rvnvm. failed to purchase $745,158 of Green Field

preferred stock pursuant to the SPAs. (FFCL 113, 120) (APP 0114-0121).

      The Court agrees that Defendants ignore this critical holding and have not

objected to it. Satisfaction of the Shell interest payment obligations is but one of

many uses to which Green Field could have put the cash it would have received



                                         21
had MOR MGH complied with its contractual obligations; however, based on the

Bankruptcy Court's correct application of applicable New York law, what Green

Field would or would not have done with the funds is irrelevant. The Court also

rejects the argument that the damages caused by breaches of the SPAs cannot be

reconciled with the fact that "Green Field benefited from $50 million in cash

infusions from TGS" and "Moreno established TGS for legitimate business

reasons." (Suggestion, 12-13). Moreno's efforts with respect to PowerGen are

irrelevant to his deprivation of funds to Green Field and its business by causing the

breaches of the SPAs. The Bankruptcy Court considered that some of the money

Moreno borrowed ended up being used for the direct benefit ofTGS and the

PowerGen business, which, in turn had ancillary benefits to Green Field, but found

that this did not excuse MOR MGH' s performance under the SPAs and that

Moreno had additional funds on hand that should have been used to satisfy the

SPA obligations. (FFCL 111-12) [APP 0112-0113]. The fact that some of

Moreno's borrowings were ultimately channeled through Green Field in

furtherance of the PowerGen business does not negate the fact that Green Field

was otherwise damaged by MOR MGH' s breaches of the SPAs. These findings

are entirely consistent.

      With respect to mitigation, Trustee argues that Defendants offer no legal

support for their proposition that "[b]ecause the Bankruptcy Court's [FFCL]



                                         22
accepted this evidence as mitigation of damages under breach of fiduciary duty,

corporate waste, and fraudulent transfer claims, this Court must also accept the

same evidence as mitigation of potential damages for the SPA-related claims," and

the Court may dismiss the argument on that basis alone. See Messer v. Peykar

Intern. Co., Inc., 510 B.R. 31, 39 (S.D.N.Y. 2014) ("Bare statements that are ...

unsupported by legal authority, are not sufficient to constitute actionable

objections.") The Court agrees. Moreover, the Trustee's breach of fiduciary duty,

corporate waste, and fraudulent transfer claims all related to the transfer of the

PowerGen business. The transactions through which Moreno invested

approximately $50 million into TGS, including the sale of turbines, were also in

connection with his attempt to develop the PowerGen business. Those transactions

had nothing to do with MOR MGH's contractual requirement to purchase Green

Field stock under the SPAs, and the Court rejects Defendants' argument that these

transactions mitigate a failure to comply with contractual obligations under

separate contracts between different parties.

      Objection 4: That Green Field Was Transitioning Into The Power

Generation Business in or around February 2013. FFCL 25; Suggestion at 17-

18.

      Defendants object to what they characterize as a "less material" proposed

finding: "On February 13, 2013, while Green Field[] was transitioning into the



                                          23
power generation market and negotiating with GE, the payment for the fourth

quarter of2012 became due." (FFCL 25) [APP 0026]. According to Defendants,

this statement implies that Green Field was ceasing its core well servicing business

and pivoting toward the power generation market. Defendants object on the basis

that this assertion was never proven by the Trustee. According to Defendants, the

two citations to the record in support of this finding (PX 132 [APP 0644-45] and

Trial Tr. 381 :3-382:20 [APP 1117]) are incorrect citations, as they do not support

any transition into the power generation market, and the uncontroverted evidence

presented at trial demonstrated that Green Field never pivoted its business away

from "legacy" oil and gas services, pressure pumping, and hydraulic fracturing.

Green Field's former president testified that he was in charge of operations during

the period in question and never diverted Green Field's resources away from its

core well services. (Trial Tr. 742-43, 1304-08, 1312-13) [APP 1296, 1760-62].

Defendants point to the Bankruptcy Court's conclusion that the Trustee failed to

prove that Green Field ever obtained a cognizable property interest in the

PowerGen business opportunity. 21

      The Court agrees with the Trustee that this proposed finding is immaterial.

It is undisputed that in late 2012 and early 2013, Moreno began exploring the



21FFCL 91 [APP 0092] ("Based on the extensive record described above, the
Court is unable to conclude that [Green Field] had an interest or expectancy in the
potential PowerGen business opportunity.").

                                         24
possibility of pivoting from fracking services to PowerGen. (FFCL 22-24) [APP

0023-0025]. The only relevance this finding has to the claims is that, at the time

that PowerGen could conceivably still have been pursued with Green Field,

Moreno continued to honor the requirements of the 2012 SPA. (FFCL 25) [APP

0026]. Once Moreno decided that his only option to pursue the PowerGen

business was with GE and outside of Green Field (FFCL 21-22) [APP 0022-23], he

repudiated MOR MGH' s obligations to Green Field under the SPAs. (FFCL 25-

26) [APP 0026-0027]. As the Bankruptcy Court observed, the first breach took

place just two days after execution of the Written Consent that waived the

PowerGen opportunity and allowed Moreno to pursue it outside of Green Field.

(FFCL 25-26, 35) [APP 0026-0027, 0036]. The Bankruptcy Court found this was

suggestive of Moreno's malicious intent in causing the breaches of the SPAs.

(FFCL 116-17) [APP 0117-0118]. In light of the evidence adduced at trial

detailing Moreno's negotiations with GE with respect to Green Field and the

potential development of the PowerGen business, Defendants' objection to the

Bankruptcy Court's finding that Green Field was transitioning into the power

generation market is unpersuasive.




                                         25
      Obiection 5: That Moreno Defrauded Goldman Sachs And Diverted

$10 Million Earmarked for Green Field to His Personal Use. FFCL 29;

Suggestion at 30.

      Defendants object the Bankruptcy Court's finding that "Moreno knowingly

and intentionally lied to Goldman Sachs and intentionally diverted $1 OM

earmarked for Green Field to his own personal use." (Objection at 18-30) ( citing

FFCL 29 [APP 0030]). Defendants argue that (i) no funds were earmarked for

Green Field's benefit, and (ii) the Trustee attempted to shift the burden to Moreno

to show his use of the borrowings. (Suggestion, 18-19). Although Moreno's own

attorney expressly acknowledged that the $10 million in question borrowed by

Moreno from Goldman Sachs was to be used to purchase Green Field shares, the

loan document itself and Moreno's testimony at trial were more ambiguous.

Accordingly, I will sustain Defendants' objection to the finding that the $10

million was "earmarked" for Green Field.

      My conclusion, however, is ofno consequence. Defendants' assertion that

the Bankruptcy Court's "earmarked" finding was the "premise" of the court's

ruling on the tortious interference claim (see Suggestion at 18) is incorrect. The

elements of a tortious interference with contract claim are: ( 1) the existence of a

valid contract, (2) the tortfeasor's knowledge of the contract and intentional

interference with it, (3) the resulting breach, and (4) damages. Hoag v.



                                          26
Chancellor, 677 N.Y.S.2d 531, 533 (N.Y. App. Div. 1998). Having found in its

summary judgment opinion that the first, third, and fourth elements were met, the

Bankruptcy Court was required to determine after trial only whether Moreno

interfered with MOR MGH and MMR' s obligations under the SPAs and whether

he acted with the requisite level of intent. As discussed above, there was ample

evidence from which to conclude that Moreno knowingly caused MOR MGH and

MMR to breach their obligations under the SPAs. See supra at 13-18.

      The record evidence also established that Moreno intentionally interfered

with MOR MGH' s obligations under the SPAs. That Moreno interfered with those

obligations is supported by the following record facts, as summarized by the

Bankruptcy Court:

            Moreno was the manager of MOR MGH. MOR MGH,
            in turn, was owned by two grantor retained annuity trusts,
            collectively referred to as the MGH GRATs. Moreno
            was responsible for managing the assets and investments
            of the MGH GRATs. Accordingly, Moreno exercised
            full control over MOR MGH and controlled whether or
            not it made payments in compliance with its obligations
            under the SPAs. . ..

            . . . Moreno was aware that if he did not cause MOR
            MGH to make its payment [under the 2012 SPA] and
            Moreno did not contribute his one-third share ofMMR.'s
            obligations, then his partners in MMR would likewise not
            follow through with payment ... Moreno did not perform
            and, as a result, caused Moody and Rucks to breach the
            2012 SPA.

FFCL 114-15.


                                        27
      That Moreno acted with the requisite intent is also evident from the record.

Under New York law, a corporate officer-as opposed to a stranger-must act

with malice in order to be liable for tortious interference with a contract claim. See

Rockland Exposition, 894 F. Supp. at 336-37. "Malice" can be established by a

showing that the corporate officer acted for personal gain. Id. at 338. See also

Petkanas v. Kooyman, 759 N.Y.S.2d 1, 2 (N.Y. App. Div. 2003). Here, as the

Bankruptcy Court found, there was ample evidence that Moreno acted for personal

gain-at Green Field's expense-in causing the breaches of the SPAs:

             MORMGH's only asset was its ownership of the
             common shares of Green Field. By causing MOR MGH
             to breach its obligations under the 2012 and 2013 SP As,
             Moreno deprived Green Field of$17 million of capital
             which Green Field needed in order to satisfy obligations
             to Shell and continue its business.

             Further the timing of the breaches of the 2012 SPA
             speaks to Moreno's intent ... The first breach of the 2012
             SPA occurred on May 15, 2013, just two days after
             Green Field waived the PowerGen opportunity in favor
             of Moreno personally. In other words Moreno made the
             decision to stop complying with the obligations of the
             2012 SPA as soon as he knew that he would no longer be
             pursuing the PowerGen business opportunity with Green
             Field. He was thus willing to let Green Field suffer and,
             as he put it, give it the "kiss of death" by denying it
             needed funds and instead putting the money towards a
             business that he now personally owned ...

             Moreno also knew that MOR MGH breaching the SPAs
             would cause Green Field to fail to make its interest
             payment to Shell, which would cause a cross-default
             under the Bond Indenture, which would then send Green


                                         28
             Field into a downward spiral towards bankruptcy.....
             Moreno testified that had the SPAs been fulfilled, Green
             Field would have been able to make the required interest
             payments under the Shell contract ....

             Moreno falsely testified that "Green Field received every
             dollar that TGS ended up getting." ... [E]ven under
             Moreno's accounting there was at least $3 5 million on
             hand that he borrowed either personally or through TGS,
             which either went to Moreno personally or was
             unaccounted for.

(FFCL at 116-18).

      The Bankruptcy Court found that "[t]he most egregious evidence of

Moreno's malicious intent was his diversion of $10 million from the second

tranche of the Goldman Sachs loan." (FFCL 118; see FFCL 29 ("The Court

observes that Moreno initially denied that he used the proceeds to purchase his

residential home in Dallas. However, when confronted with a document from his

real estate planning professionals, he then admitted it.") (citing Trial Tr. 411:24-

420:12; PX 168)); see also PX 168 [APP 0874-0876] (email identifying two

options for use of Goldman funds; the first "gets Mike the money used to purchase

the Dallas house;" the second "is distributed to Mike to purchase the Dallas

house.") Although it may be true that the loan agreement did not require that the

$10 million be used exclusively for Green Field stock (it could also be used to

fulfill equipment orders and make an equity investment in TGS), it is undisputed

that the agreement permitted the $10 million to be used to purchase Green Field



                                          29
stock and that Moreno's attorney and Goldman Sachs understood that the $10

million would be used to purchase Green Field stock. It is also unmistakably clear

from the record that Moreno's use of the $10 million to purchase his home violated

the express terms of his agreement with Goldman Sachs. (See APP 819 ("The

Borrowers will not, directly or indirectly, use any part of such proceeds for the

purpose of [ ] purchasing, improving, or otherwise investing in residential real

estate")). I agree therefore with the Bankruptcy Court's conclusion that "spending

available funds on one's personal residence in direct violation of the terms of the

loan agreement, rather than fulfilling obligations to the company, constitutes

placing one's personal interests ahead of the company's." (FFCL 118). That

conclusion justifies the finding that Moreno tortiously interfered with MOR

MGH' s obligations under the SPAs.

B.    Proposed Conclusions of Law

      All five of Defendants' objections to the proposed conclusions of law

concern the Bankruptcy Court's imposition of a constructive trust on Moreno's

Dallas residence. The Bankruptcy Court applied Delaware law in deciding to

impose the constructive trust. "Under Delaware law, 'a constructive trust is an

equitable remedy of great flexibility and generality. A constructive trust is proper

when a defendant's fraudulent conduct causes him to be unjustly enriched at the

expense of another to who he owed some duty."' (FFCL 120-21 (quoting



                                         30
Ruggiero v. Estate ofPoppiti, 2005 WL 517967, at *3 (Del. Ch. Feb. 23 2005); In

re Opus East, LLC, 528 B.R. 30, 106 (Bankr. D. Del. 2015) ("The imposition of a

constructive trust is also appropriate where a defendant has been unjustly

enriched.") "To prevail on a claim for unjust enrichment or imposition of a

constructive trust[,] the Trustee must allege sufficient facts to plausibly show that

(i) there was an enrichment; (ii) an impoverishment; (iii) a relation between the

enrichment and the impoverishment; (iv) the absence of justification; and (v) the

absence of a remedy provided by law." (FFCL 121 ( citing In re Direct Response

Media, Inc., 466 B.R. 626,661 (Bankr. D. Del. 2012)). The Bankruptcy Court

applied this standard to its findings of fact and concluded:

             Moreno was enriched by using $10 million to buy a
             home, and Green Field was impoverished because it was
             deprived of $10 million of funding. The impoverishment
             is directly related to the enrichment, and there is no
             justification for Moreno's actions. Further, there is no
             adequate remedy at law to be able to recover the $10
             million spend on the home.

(FFCL 123) [APP 0124].

      I address Defendants' five objections in turn.




                                          31
     1. Choice of Law22

       Citing the Third Circuit's Columbia Gas decision, Defendants argue that "in

cases where the application of New York state law would 'warp the definition

Congress intended to provide to the exclusion from the bankruptcy estate for

equitable interests,' courts should apply the federal common law of constructive

trusts." (Suggestion, 32 (quoting In re Columbia Gas Sys., 991 F.2d 1039, 1056

(3d Cir. 1993)). According to Defendants, the Bankruptcy Court applied New

York's constructive trust doctrine so broadly that the Trustee was allowed to attach

assets that could not have been recovered under any provision in the Bankruptcy

Code, and thus, under Columbia Gas and its progeny, the Bankruptcy Court's

application ofNew York's constructive trust doctrine was erroneous. (Id.)

Defendants' argument is perplexing, however, as the FFCL applies Delaware state

law in its constructive trust analysis-not New York state law.

       To the extent that Defendants argue that the Bankruptcy Court should have

applied federal common law23 because it would have prohibited the Trustee from

obtaining a constructive trust, that argument is incorrect. Courts consistently hold




22Defendants argue that the Bankruptcy Court misapplied the choice of law rules
but refer to the discussion contained in the Motion to Amend, which they have
since withdrawn. (Suggestion, 31 ).

23
  Defendants appear to advocate for both Delaware law and federal law to apply.
(See Suggestion, 32)

                                         32
that the burden of proof on the issue of whether a constructive trust should be

imposed is a matter of state, not federal law. In re Brockway Pressed Metals, Inc.,

363 B.R. 431, 454 (Bankr. W.D. Pa. 2007), subsequently ajf'd sub nom. In re

Brockway Pressed Metal, Inc., 304 F. App'x 114 (3d Cir. 2008); see also In re

Washington Mut., Inc., 450 B.R. 490,501 (Bankr. D. Del. 2011) ("[T]he

Bankruptcy Code does not preclude the application of constructive trust law.").

The Court agrees with Trustee that the Columbia Gas case is distinguishable and

does not require a different outcome. 24 Additionally, Defendants do not explain

how Delaware state law would differ at all from federal common law on this issue,

nor do they even articulate what standard would apply under federal law.

     2. Clear and Convincing Evidence Standard

       Defendants argue that a key distinction under Delaware law is that the

burden imposed on the plaintiff is the "clear and convincing" standard.

(Suggestion, 32-33). Defendants assert that the FFCL did not apply this standard.

Trustee argues that the Bankruptcy Court applied Delaware law and found that the

Trustee carried his burden. "The clear and convincing standard requires evidence

that produces in the mind of the trier of fact an abiding conviction that the truth of

the factual contentions is highly probable." Hudak v. Procek, 806 A.2d 140, 147



24
  In the Columbia Gas case, applying state law would have prohibited the court
from imposing a constructive trust, which the court found necessary to comply
with the relevant federal regulatory_ scheme. Columbia Gas, 997 F.2d at 1056.

                                          33
(Del. 2002); Padcom, Inc., v. NetMotion Wireless, Inc., 418 F. Supp. 2d 589, 594

(D. Del. 2006) (same). As set forth herein, the Court agrees there was clear and

convincing evidence of each of the elements required for imposition of

constructive trust: that Moreno was enriched because he took $10 million of the

loan proceeds to purchase his home; that Green Field was impoverished because it

was deprived of $10 million of funding taken by Moreno; that the funding taken

from the SPAs was directly related to the Goldman loan; that Moreno was not

justified in taking the money to buy his home instead of causing MOR MGH to

make the $10 million payment required by the 2013 SPA; and that Moreno did not

keep the money in recoverable form, but rather used it to purchase his home and

then recorded a homestead declaration, rendering a money damage award for that

amount inadequate. 25

     3. Recognized Cause of Action

       Defendants assert that a constructive trust remedy is only available for

"recognized causes of action." Defendants appear to further argue that a tortious

interference with contract claim is not a recognized cause of action in Delaware,

and therefore a constructive trust cannot be imposed as a remedy. (Suggestion, 33-




25
  "Texas law gives its citizens an exemption up to 10 acres of real property in an
urban area in one or more contiguous tracks, and any improvements thereon,
without dollar limitation." In re Bading, 376 B.R. 143, 146 (Banlcr. W.D. Tex.
2007) (citing Tex. Prop. Code§§ 41.00l(a), 41.002(a)).

                                         34
34). Defendants suggest that the "recognized causes of action" listed in Teachers

Ret. Sys. v. Aidinoff, 900 A.2d 654, 670-71 (Del. Ch. 2006) is an exhaustive list of

the only causes of action capable of giving rise to a constructive trust-namely

unjust enrichment, fraud, and breach of fiduciary duty. The Court agrees with

Trustee that this argument is simply wrong. In Teachers, the court made the point

that some type of liability had to be established against a defendant in order to

impose a constructive trust; it was not purporting to limit the remedy to specific

causes of action. Id. As Trustee points out, the claims specifically identified in

Teachers were all torts-much like the Trustee's tortious interference claim for

which the Bankruptcy Court granted the constructive trust remedy. Finally,

Defendants argue that their review of Delaware case law revealed no published

opinions imposing a trust on a contract or tortious interference claim. (Id. at 34).

However, Trustee cites several decisions wherein Delaware courts have awarded

constructive trusts in the context of contract-based claims, and Defendants cite no

authority that would preclude it. 26

     4. Adequate Remedy at Law and Burden of Proof

       Defendants argue that, even if this Court determined that New York law

applies to the constructive trust remedy, New York law bars the imposition of a



26
  See e.g., ID Biomedical Corp. v. TM Techs., Inc., 1995 WL 130743, at *17 (Del.
Ch. Mar. 16, 1995); Grunstein v. Silva, 2009 WL 4698541, at *7 (Del. Ch. Dec. 8,
2009)).

                                          35
constructive trust because the Trustee already had an adequate remedy at law in the

form of money damages. (Suggestion, 34). Defendants further argue that, under

New York law, the party seeking the imposition of a constructive trust has the

burden to establish "(l) a confidential or fiduciary relation, (2) a promise, (3) a

transfer in reliance thereon and (4) unjust enrichment." (Id. at 36 (citing Sharp v.

Kosmalski, 40 N.Y.2d 119, 121 (N.Y. 1976)). Defendants argue that the "absence

of any one of the [] elements is fatal to a party's request for imposition of a

constructive trust" and, here, not only did the Trustee failed to plead these

elements, it is also impossible for him to establish the critical unjust enrichment

element. (Id. at 36-37 (quoting Asurion Ins. Servs. v. Amp 'd Mobile, Inc. (In re

Amp 'd Mobile, Inc.), 377 B.R. 478,483 (Bankr. D. Del. 2007)). Again, the Court

finds no reason to disagree with the Bankruptcy Court's conclusion-in line with

the parties' apparent positions-that Delaware law applies to the constructive trust

remedy. Defendants' arguments under New York law are therefore irrelevant here.

      With respect to the Bankruptcy Court's holding that "there is no adequate

remedy at law to be able to recover the $10 million spent on the home" (FFCL

123), it is important to note that the Bankruptcy Court's imposition is in the

alternative to, rather than cumulative of, the money damage award under the

Trustee's tortious interference claim. Accordingly, if Moreno satisfies the

judgment against him on the Trustee's contract claims, then the constructive trust



                                          36
would be rendered moot. The Trustee correctly argues that the existence of an

alternative remedy in the form of money damages is not automatically deemed

"adequate." See e.g., Frederickson v. Blumenthal, 648 N.E.2d 1060, 1062 (Ill.

App. Ct. 1995) ("The question to be determined is whether the remedy at law

compares favorably with the remedy afforded by the equity court.") Here, Moreno

expressly admitted that he spent the specific $10 million due to Green Field under

the 2013 SPA specifically on his Dallas residence (and then recorded a homestead

declaration), which is corroborated by documentary evidence. In light of this

evidence, applicable case law supports the alternative relief recommended by the

Bankruptcy Court.

      5.     Burden to Trace

      Finally, Defendants argue that the Trustee failed to satisfy his burden to

trace the funds to Moreno's Dallas home as (i) the record is insufficient to support

conclusions that the loan proceeds were "earmarked" under the standards set forth

by the Third Circuit in Winstar, and (ii) there is no "direct evidence" that Moreno

used these loan proceeds to purchase his Dallas home. The Court has already

rejected Defendants' argument that the Bankruptcy Court's conclusion that

Moreno tortiously interfered with a contract claim was premised on the court's

"earmarking" finding. The Court also agrees with Trustee that Moreno's direct




                                         37
testimony was sufficient to establish that he used the loan proceeds to purchase his

Dallas home:

             Q. Okay. And so, and that second tranche was supposed
             to be the source of the funding for the 2013 SPA
             purchase, right?
             A. The loan had the ability for me to invest in Green
             Field, Shale Support Services and anything related to
             those companies. It also had the ability for me to pay
             back any advances in loans that I had made to Green
             Field or any of the entities.
             And so what simply happened here, Jim, is the second
             tranche, I elected to repay myself loans that I had made,
             and used then [sic] for the purchase of a home in Dallas.

(Trial Tr. 416:4-19) [APP-1126]. This testimony is corroborated elsewhere in the

record. 27 Defendant's admission that he used the loan proceeds to purchase his

home is sufficient to satisfy the burden, if any, to "trace" those funds to his home.

V.    CONCLUSION

      For the foregoing reasons, the Court sustains Defendants' objection to the

Bankruptcy Court's factual finding that the $10 million Moreno diverted to his

personal use was "earmarked" for Green Field, overrules Defendants' remaining

Objections, and adopts the Bankruptcy Court's proposed FFCL. The Court will

issue a separate Order consistent with this Memorandum Opinion.




27
  See PX 168 [APP 0874-0876] (email identifying two options for use of Goldman
funds; the first "gets Mike the money used to purchase the Dallas house;" the
second "is distributed to Mike to purchase the Dallas house.").

                                          38
